DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response filed 8-31-2021.



Allowable Subject Matter

3.	Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Among severa distinct structural features and determining how the specification is defining the conductive material, US 20150060954  alone or modified by US 2050082653 does not anticipate nor render obvious a circuit carrier having a second electrically conductive contact pad, the sensor substrate is mounted on the circuit carrier with the first surface facing the circuit carrier, a first electrically conductive contact pad and the second electrically conductive contact pad are interconnected by an electrically conductive material filled in from the second surface towards the first surface of the sensor substrate.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856